UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6809


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY EUGENE MORRISON, a/k/a Craig Winner,       a/k/a   Silvio
Ducati, a/k/a Cali, a/k/a Gene, a/k/a Jack,

                Defendant - Appellant.



                            No. 13-6929


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY EUGENE MORRISON, a/k/a Craig Winner,       a/k/a   Silvio
Ducati, a/k/a Cali, a/k/a Gene, a/k/a Jack,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.    (5:06-cr-00044-RLV-CH-1; 5:11-cv-
00132-RLV)


Submitted:   September 30, 2013           Decided:   October 7, 2013
Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Larry Eugene Morrison, Appellant Pro Se. Thomas Richard Ascik,
Assistant United States Attorney, Asheville, North Carolina;
Thomas A. O’Malley, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Larry   Eugene     Morrison      seeks     to    appeal   the     district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2013) motion, and denying his motion to compel.                        The order

denying    Morrison’s      § 2255    motion    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)          (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by      demonstrating        that

reasonable    jurists       would     find     that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on    procedural        grounds,       the    prisoner       must

demonstrate    both     that   the    dispositive           procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Morrison has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal of

the district court’s order denying habeas relief.                      Likewise, we

have reviewed the record and Morrison’s claims with regard to

                                         3
the denial of his motion to compel and find no reversible error.

We   therefore    affirm   the   district    court’s     order    denying    that

motion.     We deny Morrison’s motions for bail, to expedite, to

appoint    counsel   and   for   a   transcript    at    government      expense.

Finally, we dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in    the   materials

before    this   court   and   argument    would   not   aid    the    decisional

process.

                                                          DISMISSED IN PART;
                                                            AFFIRMED IN PART




                                       4